DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14, filed May 26th 2020 are the subject matter of this Office Action. 
Priority
Acknowledgement is made of the national stage entry of PCT/US2018/063068 filed 11/29/2018, which claims priority to U.S. Provisional Application 62592111 filed 11/29/2017. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Levy (US2015/011822 published 04/30/2015) and Wang (US2015/0259354 published 09/17/2015).
Levy teaches the method of treating DLBCL in a subject in need (TMD8 xenograft) comprising administering a therapeutic combination of an immune checkpoint inhibiting anti-PD-1 monoclonal antibody in combination with the Btk inhibitor ibrutinib. As shown in Figures 7-8, the combination of anti-PD-1 monoclonal antibody with the Btk inhibitor effectively reduced DLBCL tumor growth in the subject in need compared to monotherapy ([0004], [0128], [0144], [0645], Figures 7, 8D, claims 1-3, 5).  As evidenced by Wenzel et al.,  Leukemia Vol. 27 pages 1381-1390 published 2013), said TMD8 DLBCL cell line is a non GCB DLBCL tumor; figure 2). Sequential administration of the Btk inhibitor and the anti-PD-1 monoclonal antibody is taught in the regimen of Levy ([0583]-[0593]). Once a week or 3 times per month dosing of the immune checkpoint inhibitor to the neoplastic patient are embodied in the regimen of Levy ([0591]). Levy teaches administering the immune checkpoint inhibiting agent in a dose of 0.01-100 mg/kg ([0587]). Daily and twice a day dosing of the Btk inhibitor to the neoplastic patient is also embodied in the regimen of Levy ([0589]). Levy teaches administering the Btk inhibitor in the combinatorial regimen in a dose of 10-1000 mg/day, which overlaps with the amount embraced within the instant claims. Applicant is reminded of MPEP 2144.05, where in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
However, Levy does not specifically teach wherein the Btk inhibitor is a compound of Formula (I). 
 Wang teaches compounds of Formula (I) as efficacious Btk inhibitors for the treatment of diffuse large B cell lymphoma (abstract, [0007], [0049]). Wang teaches compound 27 and its R and S enantiomers (27a, 27b) are each potent Btk inhibitors for treating the disclosed cancers, which corresponds to the compound embraced in claims 7-9 ([0306]-[0307], Table II, claims 1, 5, 16-17). Wang teaches that said Btk inhibitor can be administered in combination with additional antitumoral agents ([0118], [0141]-[0143]). Administration of said Btk inhibitor, in doses of 10-500 mg per day, which overlaps with the amount embraced within the instant claims ([0135]). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the Btk inhibitor of compound 27a of Wang in combination with an immune checkpoint inhibiting anti-PD-1 monoclonal antibody in order to treat diffuse large B-cell lymphoma in a subject in need, in view of the combined teachings of Levy and Wang, in order to arrive at the instantly claimed methodology. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results; 
In the instant case, it was known in the art that therapeutic compositions comprising immune checkpoint inhibiting anti-PD-1 monoclonal antibodies in combination with Btk inhibitors were known in the art to effectively treat diffuse large B-cell lymphoma in a subject in need, as taught by Levy above. Accordingly, said artisan would have readily predicted that substitution of the Btk inhibitor ibrutinib in the regimen of Levy, for Btk inhibitor compound 27a of Wang, the resulting composition would have effectively reduced diffuse large B-cell tumorigenesis in said subject.  
It is noted that the combination of Levy and Wang do not specifically teach wherein the Btk inhibitor is administered in a daily dose of 320 mg, or wherein said Btk inhibitor is administered either with or without food. However, the dosing strategy as well as the optimum dosing amount of the Btk inhibitor to the neoplastic patient receiving both a Btk inhibitor and  immune checkpoint inhibiting anti-PD-1 monoclonal antibody and  would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient. Thus, the amount of the Btk inhibitor administered that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed frequency and dosing cycles, the determination of the optimum dosing strategy and dosing amount of the Btk inhibitor given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”) 

Claims 3, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Levy (US2015/011822 published 04/30/2015) and Wang (US2015/0259354 published 09/17/2015) as applied to claims 1-2, 4-9 above, in view of Li (US2015/0079109 published 03/19/2015).
 As disclosed above, the combination of Levy and Wang render obvious the administration of an immune checkpoint inhibiting anti-PD-1 monoclonal antibody in combination with the Btk inhibitor compound 27 in order to treat diffuse large B-cell lymphoma in a subject in need, as it was known in the art that compositions comprising immune checkpoint inhibiting anti-PD-1 monoclonal antibody in combination with a Btk inhibitor are effective to treat the neoplastic disorder. Sequential administration of the Btk inhibitor and the anti-PD-1 monoclonal antibody is taught in the regimen of Levy and Wang ([0583]-[0591]). Three times a month dosing as well as once a week dosing of the immune checkpoint inhibitor to the neoplastic patient is embodied in the regimen of Levy and Wang (Levy: [0591]). Intravenous administration of the therapeutic combination is embraced in the methodology of Levy and Wang (Levy:[0513]-[0516]). Levy teaches administering the immune checkpoint inhibiting agent in a dose of 0.01-100 mg/kg which overlaps with the amount embraced in claims 10-12 ([0587]). Applicant is reminded of MPEP 2144.05, where in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
However, the combination of Levy and Wang do not specifically teach wherein said immune checkpoint inhibiting anti-PD-1 antibody comprises a heavy chain variable region with the amino acid sequence of SEQ ID 24, a light chain variable region with the amino acid sequence of SEQ ID 26 (mAb 317-4B6) and a IgG4mt10 constant domain amino acid sequence of SEQ ID 88.
 Li teaches PD-1 antibody compositions Li teaches that said PD-1 antibody comprises a heavy chain variable region with the amino acid sequence of SEQ ID 24, a light chain variable region with the amino acid sequence of SEQ ID 26 (mAb 317-4B6) and a IgG4mt10 constant domain amino acid sequence of SEQ ID 88 ([0016]-[0017], [0022], [0070]-[0073], [0107-0108], [0192]-[0196], Table 20). Li teaches that said PD-1 antibody compositions are potent binders to PD-1 and effective at treating neoplastic disorders in subjects in need.  (abstract, [0024], [0039], [0192]-[0196], Table 20 and claims 21, 52).
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the Btk inhibitor of compound 27a in combination with an immune checkpoint inhibiting anti-PD-1 monoclonal antibody comprising a heavy chain variable region with the amino acid sequence of SEQ ID 24, a light chain variable region with the amino acid sequence of SEQ ID 26 (mAb 317-4B6) and a IgG4mt10 constant domain amino acid sequence of SEQ ID 88 in order to treat diffuse large B-cell lymphoma in a subject in need, in view of the combined teachings of Levy, Wang and Li in order to arrive at the instantly claimed methodology. 
 MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results; 
Considering it was known in the art that therapeutic compositions comprising immune checkpoint inhibiting anti-PD-1 monoclonal antibodies in combination with Btk inhibitors were known in the art to effectively treat diffuse large B-cell lymphoma in a subject in need as taught by Levy above, said artisan would have readily predicted that substitution of the anti-PD-1 antibody in the regimen of Levy for an anti-PD-1 antibody comprising a heavy chain variable region with the amino acid sequence of SEQ ID 24, a light chain variable region with the amino acid sequence of SEQ ID 26 (mAb317-4B6) and a IgG4mt10 constant domain amino acid sequence of SEQ ID 88 in view of Li, and
substitution of the Btk inhibitor ibrutinib in the regimen of Levy, for Btk inhibitor compound 27a of Wang, the resulting anti-PD-1 antibody and Btk inhibitor therapeutic regimen of Li and Wang would have effectively reduced diffuse large B-cell tumorigenesis in said subject.  
It is noted that the combination of Levy, Wang and Li do not specifically teach wherein the anti-PD-1 antibody is administered Q3W in a dose of 2 mg/kg to 5 mg/kg (claims 10-11), or administered in a dose of 200 mg every 21 days (claim 12) and wherein the Btk inhibitor is administered 30 min before the anti-PD-1 antibody when administered on the same day (claim 14). However, the dosing strategy as well as the optimum dosing amount of the anti-PD-1 antibody to the neoplastic patient receiving both a Btk inhibitor and immune checkpoint inhibiting anti-PD-1 monoclonal antibody and  would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient.  
Considering Levy teaches administering the immune checkpoint inhibiting anti PD-1 agent in a dose of 0.01-100 mg/kg, that thrice a month administration of said immune checkpoint inhibiting agent and sequential administration of the Btk inhibitor in combination with the immune checkpoint inhibiting anti-PD-1 antibody is embraced within the methodology of Levi, Wang and Li (Levi: ([0587], [0591] and [0593]), the amount of the immune checkpoint inhibiting anti-PD-1 antibody administered that would have been employed in combination with a Btk inhibitor as well as the sequential administration is not seen to be inconsistent with one that would have been determined by the skilled artisan. Furthermore, absent and evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed frequency and dosing cycles, the determination of the optimum dosing strategy and dosing amount of the immune checkpoint inhibiting anti-PD-1 antibody with the Btk inhibitor given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”) 
 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628